Filed 11/17/20 Doan v. Ghoshal CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 WILLIAM DOAN,                                                                                 C088128

                    Plaintiff and Appellant,                                          (Super. Ct. No.
                                                                                34201700214451CUMCGDS)
           v.

 ASISH GHOSHAL,

                    Defendant and Respondent.




         On June 21, 2017, plaintiff, serving as a caretaker, transported a patient to
defendant’s medical office. When plaintiff presented the receptionist with the patient’s
insurance card, the receptionist bent the card and got into a loud verbal altercation with
plaintiff and the patient, culminating in plaintiff and the patient being ejected from the
office. Plaintiff commenced this action asserting causes of action to recover damages




                                                             1
under Civil Code section 52.11 and for intentional infliction of emotional distress.2 The
trial court sustained defendant’s demurrer to the original complaint with leave to amend.
After numerous additional procedural steps, the trial court sustained defendant’s
demurrer to plaintiff’s third amended complaint without leave to amend and entered
judgment in favor of defendant.3
         Plaintiff, appearing in propria persona, asserts on appeal: (1) the trial court abused
its discretion in sustaining the demurrer without leave to amend, (2) plaintiff’s proposed
amendments relate to the same general set of facts, and (3) his proposed third amended
complaint was not a sham pleading.4
         We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
                                         Alleged Facts5
         Plaintiff transported the patient to defendant’s medical practice. Upon their
arrival, the receptionist directed plaintiff to fill out an admittance form and requested the
patient’s insurance card. The patient was a MediCal recipient who ordinarily had both a
MediCal card and a Health Management Organization (HMO) card issued by the



1   Undesignated statutory references are to the Civil Code.
2   The patient is not a party to this action.
3 In actuality, this pleading was only the second amended complaint. As plaintiff
acknowledges, he misnamed it the third amended complaint. We adhere to that name for
consistency.
4 Regarding his third contention, plaintiff refers to both a second and third amended
complaint. We assume this results from the confusion resulting from his erroneous
denomination of the operative complaint as the third amended complaint even though it
was, in actuality, the second amended complaint.
5 The underlying facts are derived from the third amended complaint, as it is the
operative pleading.

                                                 2
contracted health care provider for MediCal. At the time, however, the patient only had
her MediCal card with her. The receptionist “rejected the MediCal card, stating that it
was the wrong card.” Plaintiff attempted to explain the patient’s insurance circumstances
and urged the receptionist to contact the patient’s insurer. However, the receptionist
“refused to do so and immediately bent the patient’s MediCal card in an attempt to
destroy the card.” Plaintiff stopped the receptionist before she could destroy the patient’s
MediCal card. A loud verbal altercation ensued. According to plaintiff, defendant failed
to intervene “to stop [the receptionist’s] rude and boisterous demeanor toward Plaintiff
and the patient.” Indeed, according to plaintiff, defendant “physically pushed Plaintiff
and the patient out of the medical clinic through the front door.” A number of weeks
passed before the patient obtained another referral from the HMO.
           Procedural Background Prior to the Third Amended Complaint
       Plaintiff filed a complaint against defendant and “Jane Doe,” asserting causes of
action to recover damages for violation of section 52.1, former subdivision (b), and
intentional infliction of emotional distress.6
       Defendant demurred to plaintiff’s complaint. The trial court affirmed its tentative
ruling, sustaining defendant’s demurrer with leave to amend. The trial court determined
plaintiff failed to state a cause of action under section 52.1, former subdivision (b),
because the right of action is personal, the patient was not a named plaintiff, and
assignment of personal injury claims asserted against third parties is void. As for the
intentional infliction of emotional distress cause of action, the trial court determined that
plaintiff alleged insufficient detail to support each element. The court further stated that




6 Section 52.1 has since been amended to add a new subdivision (a) identifying section
52.1 as the Tom Bane Civil Rights Act. (See § 52.1, subd. (c); Stats. 2018, ch. 776, § 4.)
As a result, the provision in former subdivision (b) providing for a personal right of
action is now found in subdivision (c). We discuss the pertinent parts of this statute, post.

                                                 3
it was not clear whether plaintiff was asserting the cause of action based on the conduct
of Jane Doe, defendant, or both.
       Plaintiff filed a first amended complaint, asserting causes of action sounding in
trespass to chattel, intentional infliction of emotional distress, negligent hiring and
retention, assault, and battery. Defendant again demurred. In granting, as unopposed,
defendant’s motion to strike portions of the first amended complaint, the trial court
granted plaintiff leave to file a second amended complaint “only as to the two causes of
action set forth in the original complaint . . . .”
       Plaintiff sought leave to file a second amended complaint. The proposed second
amended complaint asserted the same causes of action asserted in the first amended
complaint. After oral argument, the trial court granted plaintiff leave to file a second
amended complaint only as to the two causes of action set forth in the original
complaint— violation of section 52.1, former subdivision (b), and intentional infliction of
emotional distress. The trial court stated that plaintiff failed to comply with California
Rules of Court, rule 3.1324, addressed to amended pleadings, which requires, among
other things, an explanation as to “ ‘Why the amendment is necessary and proper’ ”;
“ ‘When the facts giving rise to the amended allegation were discovered’ ”; and “ ‘The
reasons why the request for amendment was not made earlier.’ ” (Cal. Rules of Court,
rule 3.1324.)
       Plaintiff filed a motion for reconsideration pursuant to Code of Civil Procedure
section 1008. Plaintiff asserted that, since the trial court’s order, he had discovered new
facts. Specifically, plaintiff had discovered that defendant Jane Doe was Anita Ghoshal,
defendant’s wife. Plaintiff alleged that both Anita Ghoshal and defendant worked at the
medical office, and both were corporate officers of Asish Ghoshal MD, Inc. Plaintiff also
asserted: “Both Anita Ghoshal and Asish Ghoshal, as husband and wife, own the real
property, located at Anita Ghoshal and Asish Ghoshal [sic].” Plaintiff asserted that,
because both Anita Ghoshal and Asish Ghoshal owned the land and operated the business

                                                4
as corporate officers, they owed greater duties to the public and were subject to greater
liabilities, and thus the “legal landscape changed with these new facts.” (Underlining and
italics omitted.) He asserted that the newly discovered facts gave rise to different
circumstances.
       The trial court denied plaintiff’s motion for reconsideration. The court stated that
plaintiff failed to aver when he learned of the new evidence and why he could not
discover it earlier. “More importantly,” the court stated that plaintiff’s discovery that
Jane Doe is Anita Ghoshal “is largely immaterial as to the Court’s denial of the prior
motion” for leave to amend. The trial court stated that plaintiff failed to establish any
reason he should be excused for failing to satisfy the requirements of California Rules of
Court, rule 3.1324.
                                Third Amended Complaint
       Plaintiff filed his “third amended complaint” (see fn. 3, ante), asserting causes of
action to recover damages for violation of section 52.1, former subdivision (b), and
intentional infliction of emotional distress.
       In the first cause of action, asserted against defendant and Jane Doe, to recover
damages for violation of section 52.1, plaintiff asserted that Jane Doe “exceeded her
privilege as a medical office staff by engaging in conducts [sic] incompatible with a
health care provider by attempting the destroy [sic] the patient’s medical card and by
evicting Plaintiff and the patient.” Plaintiff asserted that “[b]oth defendants discriminated
against Plaintiff and the accompanied patient because Plaintiff and the patient spoke their
primary language — Vietnamese.”
       In the second cause of action, asserted against Jane Doe, to recover damages for
intentional infliction of emotional distress, plaintiff asserted that there was a special
relationship between defendants, as health care providers, and plaintiff and the patient.
Plaintiff asserted that Jane Doe “abused this relationship by attempting to destroy” the
patient’s MediCal card, by failing to verify the patient’s insurance status, and by

                                                5
“physically throwing out the patient and the patient’s care taker.” Plaintiff maintained
that Jane Doe’s conduct was directed at him. He further asserted that Jane Doe “was
acting in the capacity of an employee, i.e. the receptionist. Jane Doe was acting as an
employee with the full knowledge, consent, condoning, and agreement of Defendant
Asish Ghoshal.” Plaintiff asserted that Jane Doe’s conduct was outrageous, intentional,
malicious, and beyond the bounds of that tolerated in a decent society. Plaintiff asserted
that, as a proximate result of Jane Doe’s conduct, he suffered severe emotional distress.
                    Defendant’s Demurrer and Plaintiff’s Opposition
       Defendant demurred to the third amended complaint.
       Defendant asserted that plaintiff lacked standing as to the first cause of action. He
asserted that the patient, not plaintiff, was the real party in interest in that cause of action.
Defendant further asserted that the first cause of action failed to state a cause of action
and failed to plead facts with requisite specificity.
       Defendant asserted that the second cause of action failed to plead sufficient facts
to constitute a cause of action for intentional infliction of emotional distress.
       In his opposition, plaintiff noted, among other things, that, while the intentional
infliction of emotional distress cause of action in the original complaint was asserted
against all defendants, the corresponding cause of action in the third amended complaint
was asserted solely against Jane Doe.
               The Trial Court Ruling on the Third Amended Complaint
       In a tentative ruling on August 3, 2018, the trial court indicated its intent to sustain
the demurrer to the third amended complaint without leave to amend.
       As to the first cause of action, the trial court stated: “Even accepting the truth of
Plaintiff’s allegations that he was discriminated against by Defendants because he speaks
Vietnamese, Plaintiff has failed to allege any other facts that would support a prima facie




                                                6
case for violation of section 52.1(b),[7] such as how he was harmed. All of the alleged
harm, if any, concerns the patient (not Plaintiff) being denied medical treatment and
having her medical card bent.” Additionally, because plaintiff did not provide any facts
that would cure the defects, and because he had already had two attempts to amend his
complaint, the trial court stated that it would not grant plaintiff further leave to amend.
          As to the second cause of action, the trial court stated that the alleged facts
constituting outrageous conduct “all concern actions taken by Jane Doe. None of the
allegations concern any conduct undertaken by Dr. Ghoshal.” The court further stated:
“At most, Plaintiff alleges Jane Doe was acting as Dr. Ghoshal’s employee ‘with the full
knowledge, consent, condoning, and agreement of’ Dr. Ghoshal.” The court determined
that this was “insufficient.” The court stated that there were “no allegations that Dr.
Ghoshal’s conduct is at issue for purposes of this cause of action. Indeed, Plaintiff even
admits in his opposition that his claim for [intentional infliction of emotional distress] is
alleged against Jane Doe.” Again stating that plaintiff failed to furnish facts that would
cure the defects and that plaintiff had already had two opportunities to amend, the trial
court declined to afford plaintiff leave to amend.
          There being no request for oral argument, the trial court affirmed its tentative
ruling.
                                 Order, Judgment, and Appeal
          In an order filed August 24, 2018, the trial court essentially reiterated its tentative
ruling, sustaining defendant’s demurrer to the third amended complaint without leave to
amend. In a judgment filed the same day, the trial court dismissed defendant Asish
Ghoshal, M.D., from the action, with prejudice, and entered judgment in his favor.8


7   See footnote 6, ante.
8  Prior to the trial court sustaining the demurrer to the third amended complaint, plaintiff
filed another motion to amend his pleading. Following its determination sustaining the

                                                 7
Plaintiff filed a notice of appeal on September 28, 2018, appealing from the judgment of
dismissal after an order sustaining a demurrer.
                                       DISCUSSION
            I. Ruling on the Demurrer to the Third Amended Complaint
                  A. Plaintiff’s Contentions and Standard of Review
       Plaintiff asserts that the trial court abused its discretion in sustaining defendant’s
demurrer without leave to amend.
       A demurrer tests the sufficiency of the complaint as a matter of law, and it raises
only questions of law. (Code Civ. Proc., § 589, subd. (a); see also Code Civ. Proc.,
§ 430.30, subd. (a) [“When any ground for objection to a complaint, cross-complaint, or
answer appears on the face thereof, or from any matter of which the court is required to
or may take judicial notice, the objection on that ground may be taken by a demurrer to
the pleading”].) “We review a trial court’s decision to sustain a demurrer for an abuse of
discretion.” (Zipperer v. County of Santa Clara (2005) 133 Cal. App. 4th 1013, 1019.)
“ ‘ “ ‘We treat the demurrer as admitting all material facts properly pleaded, but not
contentions, deductions or conclusions of fact or law. [Citation.] We also consider
matters which may be judicially noticed.’ [Citation.] Further, we give the [complaint] a
reasonable interpretation, reading it as a whole and its parts in their context.” ’ ” (Finch
Aerospace Corp. v. City of San Diego (2017) 8 Cal. App. 5th 1248, 1251-1252.) “[T]he
complaint must be liberally construed and survives a general demurrer insofar as it states,
however inartfully, facts disclosing some right to relief.” (Longshore v. County of
Ventura (1979) 25 Cal. 3d 14, 22; see also Daniels v. Select Portfolio Servicing, Inc.


demurrer to the third amended complaint, the trial court denied the motion to amend,
again relying on California Rules of Court, rule 3.1324, without prejudice to refiling the
motion. Following entry of the order and judgment appealed from, on August 29, 2018,
plaintiff refiled the motion to amend, appending a copy of his proposed fourth amended
complaint. The trial court dropped plaintiff’s unopposed motion from the calendar for
failure of proper service.

                                              8
(2016) 246 Cal. App. 4th 1150, 1162 [we decide “whether a cause of action has been
stated under any legal theory when the allegations are liberally construed”].)
       “The party against whom a complaint . . . has been filed may object, by demurrer”
on the ground, among others, that the complaint “does not state facts sufficient to
constitute a cause of action.” (§ 430.10, subd. (e).)
                                        B. Analysis
       1. First Cause of Action—Violation of Section 52.1
              a. Section 52.1—The Tom Bane Civil Rights Act
       Section 52.1 is referred to as the Tom Bane Civil Rights Act. (§ 52.1, subd. (a).)
       At the time of the underlying incident, when plaintiff filed his complaint, and at
the time of judgment, section 52.1, former subdivision (b), provided: “Any individual
whose exercise or enjoyment of rights secured by the Constitution or laws of the United
States, or of rights secured by the Constitution or laws of this state, has been interfered
with, or attempted to be interfered with, as described in subdivision (a), may institute and
prosecute in his or her own name and on his or her own behalf a civil action for damages,
including, but not limited to, damages under Section 52, injunctive relief, and other
appropriate equitable relief to protect the peaceable exercise or enjoyment of the right or
rights secured, including appropriate equitable and declaratory relief to eliminate a
pattern or practice of conduct as described in subdivision (a).” (§ 52.1, former subd. (b).)
The identical provision can now be found in subdivision (c) of section 52.1.9
       “ ‘The essence of a Bane Act claim is that the defendant, by the specified improper
means (i.e., “threats, intimidation or coercion”), tried to or did prevent the plaintiff from
doing something he or she had the right to do under the law or to force the plaintiff to do



9 We note that, as part of the amendment of section 52.1 (see fn. 6, ante), the two cross-
references to subdivision (a) should have been amended to cross-reference subdivision
(b). However, subdivision (c) still cross-references subdivision (a).

                                              9
something that he or she was not required to do under the law.’ ” (Shoyoye v. County of
Los Angeles (2012) 203 Cal. App. 4th 947, 955-956.) “The legislative history of section
52.1, enacted in 1987, makes clear that the crucial motivation behind passage of section
52.1 was to address the increasing incidence of hate crimes in California.” (Id. at p. 956.)
“However, the statutory language does not limit its application to hate crimes. Notably,
the statute does not require a plaintiff to allege the defendant acted with discriminatory
animus or intent based upon the plaintiff's membership in a protected class of persons.”
(Ibid.; accord, Venegas v. County of Los Angeles (2004) 32 Cal. 4th 820, 841.) “A
defendant is liable if he or she interfered with or attempted to interfere with the plaintiff’s
constitutional rights by the requisite threats, intimidation, or coercion.” (Shoyoye, at
p. 956.)
       To establish a cause of action pursuant to section 52.1, former subdivision (b) and
current subdivision (c), plaintiff would have to establish the following: (1) by threats,
intimidation or coercion, defendant caused him to reasonably believe that if he exercised
a particular right, defendant would commit violence against him or his property and that
defendant had the apparent ability to carry out the threats or that defendant acted
violently against plaintiff and plaintiff’s property to prevent him from exercising his right
in order to retaliate against plaintiff for having exercised his right; (2) defendant intended
to deprive plaintiff of his enjoyment of the interests protected by his right; (3) plaintiff
was harmed; and (4) defendant’s conduct was a substantial factor in causing plaintiff’s
harm. (CACI No. 3066; accord, Austin B. v. Escondido Union School Dist. (2007) 149
Cal. App. 4th 860, 882, quoting former CACI No. 3025.)
       The third amended complaint alleged that defendant and Jane Doe discriminated
against him, and the patient, because they spoke Vietnamese. The first cause of action
alleged that Jane Doe “exceeded her privilege as a medical office staff by engaging in
conducts [sic] incompatible with a health care provider by attempting the [sic] destroy the
patient’s medical card and by evicting Plaintiff and the patient.” Plaintiff alleged that

                                              10
Jane Doe bent the patient’s MediCal card, and that defendant’s ejection of the patient
from his medical practice resulted in a delay in the patient receiving medical treatment.
       While plaintiff may have alleged discrimination, he did not allege other facts
sufficient to support a cause of action pursuant to section 52.1. As the trial court
determined, plaintiff has not succeeded in alleging any harm or injury. The harm he has
alleged was harm that befell the patient—damage to her insurance card and a delay in her
medical treatment. The third amended complaint does not allege that defendant or Jane
Doe intended to deprive plaintiff of his enjoyment of the interests protected by his right
to speak Vietnamese. Moreover, we note the express language of section 52.1 limits a
plaintiff to asserting a cause of action “in his or her own name and on his or her own
behalf . . . .” (§ 52.1, subd. (c); see also § 52.1, former subd. (b).)
       Plaintiff failed to state facts sufficient to constitute a cause of action pursuant to
section 52.1.
                b. Section 51—The Unruh Civil Rights Act
       The trial court addressed the first cause of action, at least in part, as an alleged
Unruh Civil Rights Act violation. The Unruh Civil Rights Act and the Tom Bane Civil
Rights Act are not the same; a claim under the latter is not a claim under the former, and
the latter is not a component of the former. (Stamps v. Superior Court (2006) 136
Cal. App. 4th 1441, 1452.) In asserting his statutorily based first cause of action in
pleadings in the trial court, plaintiff relied on section 52.1, not section 51, the Unruh Civil
Rights Act. In any event, “[i]n reviewing an order sustaining a demurrer, we examine the
operative complaint de novo to determine whether it alleges facts sufficient to state a
cause of action under any legal theory.” (T.H. v. Novartis Pharmaceuticals Corp. (2017)
4 Cal. 5th 145, 162 (Novartis).)
       “All persons within the jurisdiction of this state are free and equal, and no matter
what their sex, race, color, religion, ancestry, national origin, disability, medical
condition, genetic information, marital status, sexual orientation, citizenship, primary

                                               11
language, or immigration status are entitled to the full and equal accommodations,
advantages, facilities, privileges, or services in all business establishments of every kind
whatsoever.” (§ 51, subd. (b), italics added.) To establish a cause of action under the
Unruh Civil Rights Act, a plaintiff must prove (1) the defendant denied the plaintiff full
and equal accommodations, (2) a substantial motivating reason for the defendant’s
conduct was the defendant’s perception of the plaintiff’s actionable characteristic, (3) the
plaintiff was harmed, and (4) the defendant’s conduct was a substantial factor in causing
the plaintiff’s harm. (CACI No. 3060.)
       With regard to harm or injury, in Koire v. Metro Car Wash (1985) 40 Cal. 3d 24
(Koire), a case involving sex discrimination by businesses, the defendants asserted, as to
harm, that the plaintiff suffered no injury as a result of their gender-based price discounts
in the form of “Ladies’ Day” and “Ladies Night” promotions, and therefore the
promotions did not violate the Unruh Civil Rights Act. (Id. at p. 33.) Rejecting this
contention, our high court held that, “by passing the Unruh Act, the Legislature
established that arbitrary sex discrimination by businesses is per se injurious.” (Ibid.)
Among other things, our high court noted that section 51 requires equal treatment, and
section 52 provides for minimum statutory damages regardless of the plaintiff’s actual
damages. (Koire, at p. 33.) Our high court went on to conclude that the plaintiff was, in
fact, injured. He had to pay more than his female counterparts at the defendants’ bar and
car washes. (Id. at p. 34.) Moreover, “differential pricing based on sex may be generally
detrimental to both men and women, because it reinforces harmful stereotypes.” (Ibid.)
Thus, in Koire, our high court “interpreted the [Unruh Civil Rights] Act as broadly
condemning any business establishment’s policy of gender-based price discounts,” and
“determined that injury occurs when the discriminatory policy is applied to the plaintiff—
that is, at the time the plaintiff patronizes the business establishment, tendering the
nondiscounted price of admission.” (Angelucci v. Century Supper Club (2007) 41
Cal. 4th 160, 175 (Angelucci).)

                                              12
       However, as our high court stated in Angelucci, “[e]ven in light of the Koire
decision’s broad definition of injury, of course, a plaintiff must have standing to bring an
action under the” Unruh Civil Rights Act. (Angelucci, supra, 41 Cal.4th at p. 175.) Our
high court agreed with the statement of the Court of Appeal in that case (although it
disagreed with that court’s ultimate determination), that “ ‘a plaintiff cannot sue for
discrimination in the abstract, but must actually suffer the discriminatory conduct.’ ”
(Ibid.) “In general terms, in order to have standing, the plaintiff must be able to allege
injury—that is, some ‘invasion of the plaintiff’s legally protected interests.’ ” (Ibid.,
quoting 5 Witkin, Cal. Procedure (4th ed. 1997) Pleading, § 862, p. 320.) “Standing rules
for actions based upon statute may vary according to the intent of the Legislature and the
purpose of the enactment.” (Angelucci, at p. 175.) “[A]n individual plaintiff has standing
under the [Unruh Civil Rights] Act if he or she has been the victim of the defendant’s
discriminatory act.” (Angelucci, at p. 175, italics added.)
       Here, it was the patient who was the victim of the alleged discriminatory act. As a
result of defendant’s alleged conduct, the patient suffered damage to her insurance card,
defendant’s failure to treat her, and a delay in her medical treatment after defendant
forced the patient and plaintiff to leave. Plaintiff did not suffer any injury as a result of
defendant’s conduct. He did not suffer personal injury from any damage to the insurance
card or the alleged refusal of treatment. He has not alleged any cognizable invasion of
his legally protected interests, or that he was the victim of defendant’s alleged
discriminatory act. (See Angelucci, supra, 41 Cal.4th at p. 175.) Thus, we conclude
plaintiff has failed to state a cause of action pursuant to section 51.10



10 Even assuming the same “per se injurious” rule applicable to claims pursuant to
section 51 (Koire, supra, 40 Cal.3d at p. 33), applies to violations of section 52.1, which
incorporates the statutory damages provisions of section 52, we would undertake the
same analysis and reach the same conclusion as to plaintiff’s claim pursuant to section
52.1 that we reach analyzing section 51.

                                              13
         2. Second Cause of Action—Intentional Infliction of Emotional Distress
         “A cause of action for intentional infliction of emotional distress exists when there
is ‘ “ ‘ “(1) extreme and outrageous conduct by the defendant with the intention of
causing, or reckless disregard of the probability of causing, emotional distress; (2) the
plaintiff’s suffering severe or extreme emotional distress; and (3) actual and proximate
causation of the emotional distress by the defendant’s outrageous conduct.” ’ ” ’
[Citations.] A defendant’s conduct is ‘outrageous’ when it is so ‘ “ ‘extreme as to exceed
all bounds of that usually tolerated in a civilized community.’ ” ’ [Citation.] And the
defendant’s conduct must be ‘ “ ‘intended to inflict injury or engaged in with the
realization that injury will result.’ ” ’ ” (Hughes v. Pair (2009) 46 Cal. 4th 1035, 1050-
1051.)
         The trial court correctly noted that plaintiff has asserted this cause of action
against Jane Doe only. The third amended complaint expressly states that the second
cause of action was asserted “against defendant Jane Doe.” (Capitalization, bold, and
underlining omitted.) In the second cause of action, plaintiff asserted that Jane Doe
“abused this relationship by attempting to destroy” the patient’s MediCal card, by failing
to verify the patient’s insurance status, and by “physically throwing out the patient and
the patient’s care taker.” Plaintiff maintained that Jane Doe’s conduct was directed at
him. Plaintiff asserted that Jane Doe’s conduct was outrageous, intentional, malicious,
and beyond the bounds of that tolerated in a decent society. Plaintiff asserted that, as a
proximate result of Jane Doe’s conduct, he suffered severe emotional distress. In his
opposition to defendant’s demurrer to the third amended complaint, plaintiff specifically
stated that the second cause of action in the third amended complaint was asserted solely
against Jane Doe.
         Inasmuch as the second cause of action was not asserted against defendant, the
trial court properly sustained defendant’s demurrer as to that cause of action. The second
cause of action “does not state facts sufficient to constitute a cause of action” for

                                                14
intentional infliction of emotional distress against defendant. (Code Civ. Proc., § 430.10,
subd. (e).) On appeal, plaintiff does not argue that defendant is potentially liable under
the second cause of action on any theory.
       Consequently, plaintiff has failed to satisfy his burden of affirmatively
demonstrating that the trial court erroneously sustained defendant’s demurrer to the
second cause of action.
           II. Sustaining Defendant’s Demurrer Without Leave to Amend
                                  A. Standard of Review
       “Where, as here, the trial court sustains the demurrer without leave to amend, we
must decide whether there is a reasonable possibility the plaintiff can cure the defect with
an amendment. [Citation.] If we find that an amendment could cure the defect, we must
find the court abused its discretion and reverse. If not, the court has not abused its
discretion.” (Mendoza v. JPMorgan Chase Bank, N.A. (2016) 6 Cal. App. 5th 802, 809
(Mendoza); accord, Novartis, supra, 4 Cal.5th at p. 162.) It is well-settled that, on
appeal, the plaintiff bears the burden of proving an amendment would cure the defect.
(Novartis, at p. 162; Schifando v. City of Los Angeles (2003) 31 Cal. 4th 1074, 1081
(Schifando); Blank v. Kirwan (1985) 39 Cal. 3d 311, 318 (Blank); Mendoza, at p. 809;
Friends of Shingle Springs Interchange, Inc. v. County of El Dorado (2011) 200
Cal. App. 4th 1470, 1485 (Shingle Springs).)
                                        B. Analysis
       Plaintiff in his opening brief raises the issue of whether the trial court abused its
discretion by denying leave to amend. He describes our review for abuse of discretion.
He then asserts that defendant would not have been misled or prejudiced in any way by
amendment, and therefore asserts the trial court abused its discretion in denying leave to
amend. Plaintiff also contends that the trial court abused its discretion in denying leave




                                              15
to amend because the pleading had only been amended once.11 Under a separate
heading, plaintiff asserts that the trial court abused its discretion in denying him the
opportunity to amend his pleading to add new causes of action, and that all facts in the
proposed amendments relate to the same general set of facts as already pled in prior
pleadings.
       What plaintiff fails to do in his opening brief is set forth his proposed amendments
and establish how his proposed amendments will cure the defects in his third amended
complaint. As noted, on appeal, the plaintiff bears the burden of proving an amendment
would cure the defect. (Novartis, supra, 4 Cal.5th at p. 162; Schifando, supra, 31 Cal.4th
at p. 1081; Blank, supra, 39 Cal.3d at p. 318; Mendoza, supra, 6 Cal.App.5th at p. 809;
Shingle Springs, supra, 200 Cal.App.4th at p. 1485.) In plaintiff’s opening brief, he
simply does not address these determinative issues. Plaintiff did not file a reply brief,
and, in any event, it would be improper to raise new arguments in reply. (See Allen v.
City of Sacramento (2015) 234 Cal. App. 4th 41, 52, 56 [rejecting points raised for the first
time in reply brief on appeal without good cause in reviewing trial court’s ruling
sustaining a demurrer without leave to amend].)
       While plaintiff is representing himself, he is nonetheless held to the same
standards and rules of procedure as an attorney. (See Nwosu v. Uba (2004) 122
Cal. App. 4th 1229, 1246-1247.) “ ‘[S]uch a party is to be treated like any other party and
is entitled to the same, but no greater consideration than other litigants and attorneys.’ ”
(Id. at p. 1247.)
       In short, plaintiff on appeal has not identified how he would amend his third
amended complaint and he has not suggested how any proposed amendments would cure
the defects in his pleading. Plaintiff has advanced no substantive argument whatsoever



11 Elsewhere in his brief, plaintiff acknowledges that he amended his complaint more
than once.

                                              16
on these dispositive issues. Therefore, plaintiff has failed to satisfy his burden of proving
an amendment would cure the defects in his third amended complaint. (See Novartis,
supra, 4 Cal.5th at p. 162; Schifando, supra, 31 Cal.4th at p. 1081; Blank, supra, 39
Cal.3d at p. 318; Mendoza, supra, 6 Cal.App.5th at p. 809; Shingle Springs, supra, 200
Cal.App.4th at p. 1485.)
       “While a plaintiff even on appeal . . . can most certainly make a showing that an
amendment to the complaint will change its legal effect [citation], it is the plaintiff—not
the court—who has the burden of showing that an amendment will have such an effect.”
(Medina v. Safe-Guard Products, Internat., Inc. (2008) 164 Cal. App. 4th 105, 112, fn. 8
(Medina), citing Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The
Rutter Group 2007) ¶ 7:130, p. 7–50.) “As the Rutter Practice Guide states: ‘It is not up
to the judge to figure out how the complaint can be amended to state a cause of action.
Rather, the burden is on the plaintiff to show in what manner he or she can amend the
complaint, and how that amendment will change the legal effect of the pleading.’ ”
(Medina, at p. 112, fn. 8, quoting Weil & Brown, ¶ 7:130, p. 7–50.) “ ‘While such a
showing can be made for the first time to the reviewing court [citation], it must be made.’
” (Medina, at p. 112, fn. 8, quoting Smith v. State Farm Mutual Automobile Ins. Co.
(2001) 93 Cal. App. 4th 700, 711.) Plaintiff has not made such a showing here. Thus,
plaintiff failed to carry his burden of demonstrating that the trial court abused its
discretion in sustaining defendant’s demurrer without leave to amend.
                                    III. Sham Pleading
       In the third of his three argument headings in his opening brief, plaintiff asserts
that his third amended complaint (see fn. 4, ante) is not a sham pleading. (See generally
Womack v. Lovell (2015) 237 Cal. App. 4th 772, 787 [discussing the sham pleading
doctrine]; Deveny v. Entropin, Inc. (2006) 139 Cal. App. 4th 408, 425-426 [same]; Owens
v. Kings Supermarket (1988) 198 Cal. App. 3d 379, 383-384 [same].) We need not
address this contention in any detail here. In light of our determination that plaintiff has

                                              17
failed to establish that the trial court abused its discretion in sustaining defendant’s
demurrer without leave to amend, plaintiff’s contention that his third amended complaint
is not a sham pleading is moot.
                                      DISPOSITION12
       The judgment is affirmed. Defendant shall recover his costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(1), (2).)



                                                      /s/
                                                   MURRAY, J.



We concur:



    /s/
BLEASE, Acting P. J.



    /s/
RENNER, J.




12 In his brief, defendant also addresses the trial court’s denial of plaintiff’s requests for
leave to file second and fourth amended complaints. Because plaintiff makes no
arguments addressed to these issues, we need not address them.

                                              18